DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-5, drawn to an anion exchange membrane material, classified in C08F 212/08.
II.	Claims 6-14, drawn to a method of making an anion exchange membrane material, classified in B01J 41/14.
III.	Claims 15-20, drawn to a method of making an anion exchange membrane, classified in class C08J 5/2231.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions an anion exchange membrane material (Group I), a method of making an anion exchange membrane material (Group II), and a method of making an anion exchange membrane (Group III) have different designs, modes of operation, and effects.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

different classification;
(b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching           different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to
     another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.
     101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
A telephone call was made to Mr. Robert J. Kasten (Reg. No. 67,055) on February 4, 2022 to request an oral election to the above restriction requirement, and the election of Group I claims 1-5 has been made without traverse.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).\

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Robert J, Kasten (Reg. No. 67,055) on February 4, 2022.
Claims 6-20 have been cancelled.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present claims 1-5 are allowable over the closest references: Callahan et al. (U.S. Patent Application Publication 2002/0010261 A1), Masel et al. (U.S. Patent 9,580,824), Hamada et al. (U.S. Patent 4,126,589), Hong et al. ((U.S. Patent Application Publication 2015/0307659 A1), and Fan et al. “Living Anionic Surface-Initiated Polymerization (LASIP) of Styrene from Clay Nanoparticles Using Surface Bound 1,1-Diphenylethylene (DPE) Initiators”, Langmuir 2002, 18, 4511-4518.
Callahan discloses a polymer matrix material comprising: a polymerization product of one or more monomers selected from the group of water-soluble, ethylenically-unsaturated acids and acid derivatives; and a crosslinking agent, wherein a quantity of water is used for polymerization, the quantity being selected to swell the polymer material to a defined volume upon curing, further comprising: a water-soluble or water-swellable polymer; and a chemical polymerization initiator (claims 1-4), wherein    the water soluble ethylenically unsaturated acids and acid derivatives have the general formula: 

    PNG
    media_image1.png
    195
    420
    media_image1.png
    Greyscale

wherein R1, R2, and R 3 are independently selected from the group consisting of H, C, C2-C6 alkanes, C2-C6 alkenes, C2-C6 alkynes, aromatics, halogens, carboxylic acid derivatives, sulfates and nitrates; and 
R4 is selected from the group consisting of NR5, NHR5, NH2, OH, H, halides, OR5, and carboxylic acid derivatives, wherein R5 is selected from the group consisting of H, C, C2-C6 alkanes, C2-C6 alkenes, C2-C6 alkynes, and aromatics, and wherein the crosslinking agent is of the general formula: 

    PNG
    media_image2.png
    231
    383
    media_image2.png
    Greyscale

wherein i=1 n, and n ≥.2; 
R2,i, R3,i, and R4,i are independently selected from the group consisting of H, C, C2-C6 alkanes, C2-C6 alkenes, C2-C6 alkynes, aromatics, halogens, carboxylic acid derivatives, sulfates and nitrates; R1 is selected from the group consisting of N, NR5, 5 is selected from the group consisting of H, C, C2-C6 alkanes, C2-C6 alkenes, C2-C6 alkynes, and aromatics (claim 20).
Masel discloses an anion-conducting polymeric membrane comprising a polymer blend or mixture of a copolymer consisting essentially of styrene and vinylbenzyl-Rs with at least one polymeric constituent selected from the group consisting of: 
(a) a linear or substituted non-aromatic polyolefin; 
(b) a polymer comprising uncharged cyclic amine groups; 
(c) a polymer, excluding polystyrene, comprising at least one of a phenylene group and a phenyl group; 
(d) a polyamide; and 
(e) the reaction product of styrene and vinylbenzyl-Rs monomers with a crosslinking monomer having two carbon-carbon double bonds, 
wherein Rs is a positively charged cyclic amine group and the copolymer contains 10%-90% by weight of vinylbenzyl-Rs based upon the total weight of the copolymer, wherein the total weight of said at least one polymeric constituent in the membrane is less than the weight of the copolymer in the membrane, and wherein said polymeric membrane enables a carbon monoxide selectivity of at least 50%, wherein said membrane is a Helper Membrane identifiable by applying a test comprising: 
(1) preparing a cathode comprising 6 mg/cm2 of silver nanoparticles on a carbon fiber paper gas diffusion layer; 
(2) preparing an anode comprising 3 mg/cm2 of RuO2 on a carbon fiber paper gas diffusion paper; 
(3) preparing a polymeric membrane test material; 
2 disposed thereon facing the other side of the membrane, thereby forming a membrane electrode assembly; 
(5) mounting the membrane electrode assembly in a fuel cell hardware assembly; 
(6) directing a stream of CO2 humidified at 500C. into the cathode reactant flow channels while the fuel cell hardware assembly is at room temperature and atmospheric pressure, with the anode reactant flow channels left open to the atmosphere at room temperature and pressure; 
(7) applying a cell potential of 3.0 V via an electrical connection between the anode and the cathode; 
(8) measuring the current across the cell and the concentration of CO and H2 at the exit of the cathode flow channel; 
(9) calculating the CO selectivity as follows: 

    PNG
    media_image3.png
    84
    544
    media_image3.png
    Greyscale

and 
(10) identifying the membrane as a Helper Membrane if the average current density at the membrane is at least 20 mA/cm2, where the cm2 is measured as the area of the cathode gas diffusion layer that is covered by catalyst particles, and CO selectivity is at least 50% at a cell potential of 3.0 V (claims 1-3).
 fluorocarbon polymer membrane having pendant sulfonamide groups is first treated with anion radicals and then hydrolyzed for conversion into a cation exchange membrane having carboxylic groups and sulfonic acid groups (abstract).
Perfluorocarbon polymers having pendant sulfonamide groups are obtained by reacting perfluorocarbon polymers having pendant –CF2CF2SO2F groups with ammonia. The polymers having pendant --CF2CF2SO2F groups are prepared by copolymerizing a fluorinated ethylene with a fluorocarbon vinyl ether having sulfonylfluoride groups of the formula: 

    PNG
    media_image4.png
    151
    801
    media_image4.png
    Greyscale

(wherein Y represents fluorine, perfluoromethoxy perfluoromethylene or a perfluoroalkyl group with 2 to 5 carbon atoms, and n an integer of 0 to 3), optionally together with hexafluoropropylene CF3CF=CF2 and a monomer selected from the group consisting of the monomers represented by the formula: 

    PNG
    media_image5.png
    127
    753
    media_image5.png
    Greyscale

(wherein p is an integer of 1 to 3 and n an integer of 0 to 2). 
Typical fluorinated ethylene includes vinylidene fluoride, tetrafluoroethylene, chlorofluoroethylene and the like. Typical examples of useful fluorocarbon vinyl ethers 

    PNG
    media_image6.png
    464
    682
    media_image6.png
    Greyscale

Hong discloses an ion conducting polymer including a partially branched block copolymer; a method of preparing the same; an ion conductor including the ion conducting polymer; an electrolytic membrane including the ion conducting polymer; a membrane-electrode assembly comprising the electrolytic membrane, and a battery comprising the same; and a separation membrane for a redox flow battery including the ion conducting polymer, and a redox flow battery comprising same. Specifically, the partially branched block copolymer includes: a first block including a hydrophilic first polymer; a second block derived from a hydrophobic second polymer having two or more reactive groups respectively on its both ends, in such a way as to form branching 
Fan discloses that nanocomposite materials of clay nanoparticles and polystyrene were prepared using living anionic surface-initiated polymerization (LASIP). The montmorillonite clay surface and integrally interfaces were intercalated with 1,1-diphenylethylene (DPE), an organic cation and initiator derivative for anionic polymerization. Its intercalation was confirmed by a series of characterization methods including X-ray diffraction (XRD), FT-IR spectroscopy, thermos gravimetric analysis (TGA), and X-ray photoelectron spectroscopy (XPS). The results showed a complete replacement of the Na counterions by the charged initiators. LASIP was performed in a high-vacuum reaction setup for anionic polymerization using different styrene monomer/initiator ratios. A living anionic polymerization mechanism was determined from molecular weight (MW) data and the molecular weight distribution. A comparison 
However Callahan et al., Masel et al., Hamada et al., Hong et al., and Fan et al. do not disclose or fairly suggest the claimed on exchange membrane material comprising: a polymer according to Formula I:

    PNG
    media_image7.png
    435
    890
    media_image7.png
    Greyscale

wherein M1 is diphenylalkylene; M2  is a styrene; G1 includes one or more functional groups, hydrocarbyl groups, H, or a combinations thereof; and G2 includes one or more functional groups, hydrocarbyl groups, H, or a combinations thereof, as per instant claim 1.
10.	As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Callahan et al., Masel et al., Hamada et al., Hong et al., and Fan et  to render the present invention anticipated or obvious to one of ordinary skill in the art.
11.	In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reason for Allowance”.	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
								
/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764